Citation Nr: 1141658	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  08-16 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for residuals of right ankle traumatic arthritis, status post-fracture, with surgery.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1979 to February 1985 and from January 2004 to April 2005, including service in Iraq.  His awards and decorations include the Bronze Star Medal.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, in relevant part, denied the benefits sought on appeal.

The issue of entitlement to service connection for residuals of right ankle traumatic arthritis, status post-fracture, with surgery, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

The Veteran's current low back disability was incurred in, or caused by, his active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a low back disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R.  §§ 3.102, 3.159, 3.303 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he has a low back disability as a result of his second period of active service.  Specifically, he contends that his back disability is the result of strenuous duties, such as climbing in and out of vehicles and standing for long periods of time with heavy, complete battle dress while serving in Iraq.  He additionally contends that his back pain was incurred as a result of standing in the back of a 50 caliber machine gun while completing missions that lasted from three to six hours and as a result of being bounced around in vehicles during mission assignments.  

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303 (2011).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b) (2011).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

With respect to the first required element to establish service connection, current disability, the Veteran was afforded a VA examination in January 2007.  The examiner noted that the Veteran complained of having back pain since 2004 and that he believed that the weight of his flak vest and ammunition caused him to have back pain.  After examining the Veteran, the examiner diagnosed him with a lumbar strain.  The Board notes that the examiner did not provide an opinion as to the etiology of the Veteran's lumbar strain.  As a result of the VA examiner's diagnosis, the Board finds that the first required element to establish service connection has been met.  See Shedden/Caluza, supra.  

With respect to the second required element to establish service connection, in-service disease or injury, a review of the Veteran's service treatment records (STRs) reveals that in a post-deployment health assessment, dated in January 2005, the Veteran indicated that he did not have back pain.  Nonetheless, in response to a question regarding whether he had suffered from any injury or illness for which he did not seek medical care in a March 2005 report of medical assessment, the Veteran indicated that he suffered from a low back condition.  It was additionally noted on the assessment that the Veteran had, inter alia, a history of arthritis with previous back pain.  Based on this evidence, the Board will afford the Veteran the full benefit of the doubt and find that he incurred a low back injury during his second period of active service.  Accordingly, the second required element to establish service connection has been met.  See Shedden/Caluza, supra.

With respect to the final element required to establish service connection, a nexus between the Veteran's in-service low back condition and his currently diagnosed low back disability, a review of the claims file reveals that the Veteran has consistently reported suffering from low back pain since his separation from active service.  Moreover, his VA treatment records reveal that he complained of having low back pain as early as June 2005, two months after his separation from active service.  Additionally, other post-service medical records reveal that the Veteran consistently complained of having low back pain.  For example, on an August 2006 report of medical history for a reserve duty retention examination, the Veteran indicated that he had recurrent back pain.  Subsequently, on a December 2006 report of medical history for reserve duty retention, he again indicated that he had recurrent back pain.

In adjudicating a claim, the Board is charged with analyzing the credibility and probative value of the presented evidence, accounting for the evidence that it finds to be persuasive or unpersuasive, and providing the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza, 7 Vet. App. at 506, aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  See Caluza, 7 Vet. App. at 510-511.

Here, the Veteran is competent to indicate whether or not he has the symptoms associated with a low back disability, as these symptoms can be identified by a layperson.  See Barr v. Nicholson, 21 Vet .App. 303, 307 (2007) (noting that "[l]ay testimony is competent... to establish the presence of observable symptomatology").  Moreover, in the Veteran's case, he is competent to report his disability given his experience with the symptoms and later diagnosis of a low back disability.  That is, his competency is strengthened where he is reporting symptoms that involved a subsequent medical diagnosis of a lumbar strain.  See Layno, 6 Vet. App. at 470; Jandreau, 492 F.3d at 1377.  Thus, the Board accepts his statements that he has had a low back disability since his active service as competent evidence of a continuity of symptomatology of a low back disability.  

Where competent testimony is provided, the Board is within its province to weigh the testimony and to make a credibility determination.  In this case, the Board finds that the Veteran's reported history of continued back pain since active service is competent and credible.  He has consistently reported having back pain since service, and his reports are supported by VA and reserve service treatment records revealing that he has repeatedly reported having back pain to his medical care providers.  Accordingly, the Board finds that the Veteran's statements regarding a continuity of symptomatology are credible and probative, and add weight to his overall claim.  See Struck v. Brown, 9 Vet. App. 145, 155-156 (1996).  

In making this finding, the Board acknowledges that there is no medical opinion of record with respect to whether the Veteran's current low back disability is related to his in-service low back pain.  Thus, the Board is left with the Veteran's competent and credible statements and other medical evidence of record of a continuity of symptomatology of his back disability since active service.  

After a careful review of all of the medical and lay evidence of record, the Board, in its role as a finder of fact, finds that, in determining the onset and etiology of the Veteran's low back disability, the Veteran's competent and credible statements of a continuity of symptomatology since service, together with the medical evidence of record, are persuasive evidence linking his current disability to his active service.  Accordingly, the Board finds that there is an evidentiary showing of a continuity of symptomatology linking the Veteran's in-service low back pain to his current low back disability.  Therefore, the Board will give the Veteran the benefit of the doubt, and conclude that service connection for a low back disability is warranted under 38 C.F.R. § 3.303(b).  

As a result of its decision to grant entitlement to service connection for a low back disability, the Board finds that any failure on the part of VA to notify and/or develop the claim pursuant to the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011), cannot be considered prejudicial to the Veteran.  


ORDER

Entitlement to service connection for a low back disability is granted.


REMAND

The Veteran's remaining claim is that of entitlement to service connection for residuals of right ankle traumatic arthritis, status post-fracture, with surgery.  Unfortunately, a remand is required with respect to this issue.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide this claim so that the Veteran is afforded every possible consideration.

The Veteran contends that the conditions of his previously surgically repaired lower right leg and ankle were aggravated by his second period of active service in Iraq.  Specifically he contends that this aggravation came as a result of his strenuous active service duties and as a result of a walking on sand.  

The record reveals that the Veteran underwent open reduction internal fixation surgery for a right ankle fracture, following leg trauma, in 1987, before his second period of active service.  The surgery included installing hardware in the Veteran's ankle.  In February 2006, following the Veteran's return from Iraq, he complained of having frequent joint pain.  In June 2006, he was noted as having mid-ankle joint pain.  In September 2006, he underwent surgery for debridement and removal of the hardware that had been installed in 1987.  The postoperative diagnoses were right ankle anterior impingement/synovitis and right fibula symptomatic hardware.  In December 2006, the Veteran was noted as having no complaints or trouble following hardware removal.  In January 2007, the Veteran again began complaining of having problems with his right foot, from the ankle to the heel.  It was believed that he may have had a torn Achilles tendon.  An MRI performed in March 2007 revealed that no tear was present.  A VA examination performed in January 2007 revealed a diagnosis of right ankle traumatic arthritis, status post surgery.  In April 2007, the Veteran reported having persistent pain and intermittent moderate swelling following his September 2006 surgery.  He was assessed with having degenerative joint disease of the right ankle.  

In spite of the ample evidence revealing that the Veteran had a right ankle disability before his second period of active service, the Board notes that there is no induction examination of record for that period of service.  As such, the Veteran would be presumed to have been in sound condition.  See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2011).  VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service and (2) that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003, 69 Fed. Reg. 25178 (2004); see generally Cotant v. Principi, 17 Vet. App. 116 (2003).  

While the Veteran was afforded a VA examination in January 2007, the examiner did not provide an opinion as to the etiology of his right ankle disability or as to the aggravation of the disability during his active service.  Consequently, the examination report is inadequate for rating purposes.  See 38 C.F.R. § 4.2 (2011) (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced).  Accordingly, as the Veteran has presented evidence that his right ankle disability may have been incurred or aggravated by his active service, the Board finds that the Veteran must be afforded a new and contemporaneous VA examination to determine the nature and etiology of the Veteran's right ankle disability and to determine the progression of the disability during his second period of active service.

Additionally, the Board notes that the Veteran's STRs contain a chronological record of medical care with an entry dated in August 2008, revealing that the Veteran reported having applied for disability benefits from the Social Security Administration (SSA).  To date, however, a copy of the Veteran's SSA records has not been associated with the claims file.  In this regard, the Board notes that the possibility that SSA records could contain evidence relevant to the claim cannot be foreclosed absent a review of those records.  As such, this case must also be remanded to obtain the SSA records.  See 38 C.F.R. § 3.159(c)(2) (2009); see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Finally, as this case is being remanded for the foregoing reasons, any recent VA treatment records should also be obtained on remand.  In this regard, the Board observes that the Veteran has received regular VA treatment, and records of his VA care, dated since November 2008, have not been associated with the claims file.  Under the law, VA must obtain these records.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain a complete copy of the Veteran's treatment records pertaining to his right ankle disability from the Mountain Home VA Healthcare System, dated since November 2008.  

2.  Make arrangements to obtain copies of all documents or evidentiary material pertaining to the Veteran's application(s) for SSA disability benefits.  If these records are not available, a negative reply must be provided.

3.  Thereafter, schedule the Veteran for a VA orthopedic examination of his right ankle.  The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner in conjunction with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

The examiner should diagnose and describe all right ankle disabilities found to be present.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current right ankle disability had its clinical onset during active service or is related to any in-service disease, event, or injury.  

If the examiner determines that the Veteran's right ankle disability was not incurred during service, the examiner should provide an opinion as to whether the Veteran's current right ankle disability clearly and unmistakably (obviously or manifestly) pre-existed his second period of active service from January 2004 to April 2005.  

If the examiner concludes that the Veteran's right ankle disability was present prior to service, the examiner should provide an opinion as to whether the Veteran's right ankle disability clearly and unmistakably was not aggravated by service (i.e., either he had no increase in disability during service, or any increase in disability was due to the natural progress of the pre-existing condition).  

In providing these opinions, the examiner must address the contentions of record that the Veteran's right ankle disability was aggravated during his second period of service as a result of strenuous duties and walking on sand.  Additionally, the examiner should specifically acknowledge and discuss the Veteran's reports of a continuity of right ankle symptomatology since service.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

4.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  Finally, readjudicate the Veteran's remaining claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return any such issue to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


